Citation Nr: 1530023	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-21 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for erectile dysfunction and confirmed and continued the previous denial of service connection for posttraumatic stress disorder (PTSD).  

The Veteran submitted a notice of disagreement regarding the February 2010 rating decision and a statement of the case was issued in August 2013.  Subsequently, the Veteran submitted a statement indicating that he wished to withdraw his appeal as to the claim of PTSD in favor of a claim for depression, for which he has service-connection.  See August 2013 statement.  The RO construed this document as a substantive appeal as to the issues of service connection for erectile dysfunction and entitlement to an increased evaluation for the service-connected major depressive disorder.  See November 2013 VA notification letter.  This is incorrect.  The issue of an increased evaluation for the service-connected psychiatric disorder was not subject to perfection of an appeal - no rating decision or statement of the case had been issued related to that issue.  The most recent rating decision that denied entitlement to an increased evaluation for major depressive disorder was issued in April 2009.  The Veteran did not file a notice of disagreement as to that rating decision nor file new evidence.  See 38 C.F.R. § 3.156(b) (2014).  Although VA records were submitted within one year of that rating decision, the ones that were relevant to the psychiatric claim were not within the appeal period, as they were dated in 1999 and 2000, the current records were unrelated to the psychiatric disorder.  Therefore, despite the RO issuing a supplemental statement of the case, the Board does not have jurisdiction over that issue.  As noted below, however, the Veteran did raise such a claim that the RO did not initially adjudicate.

In a June 2012 statement, the Veteran requested an increased rating for his service-connected psychiatric disorder.  The RO did not develop this claim.  Therefore, the Board finds that the issue of entitlement to an evaluation in excess of 10 percent for major depressive disorder has been raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in order to provide the Veteran with a Board hearing at the RO via videoconference technology.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  Here, the Veteran submitted a statement indicating that he wished to appear at a Board hearing by live videoconference.  See June 2015 VA Form 9.  To date, a hearing has not been scheduled.  Accordingly, the Board finds that a Board hearing by videoconference technology should be scheduled for the Veteran.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference technology at his local AOJ at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






